Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

Dated February 8, 2016

 

by and among

 

ID Global Solutions Corporation,

a Delaware corporation

 

and

 

Fin Holdings, Inc.,

a Florida corporation and

the Shareholders of Fin Holdings, Inc.

 

CONFIDENTIAL

 

 

 

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (“Agreement”) dated February 8, 2016, is by and
among ID Global Solutions Corporation (“IDGS”), a corporation organized under
the laws of the State of Delaware, having an office for the transaction of
business at 160 E. Lake Brantley Drive, Longwood, FL 32779 and Fin Holdings,
Inc. (“Fin”), a corporation organized under the laws of the State of Florida,
having an office for the transaction of business at 5301 Bacara Cove, Lake Mary,
FL 32746, and the shareholders of Fin as listed on the signature page and
Schedule A hereto, constituting all of the shareholders of Fin (collectively,
the “Fin Shareholders” and individually an “Fin Shareholder”), each having an
address set forth on the signature pages hereto.

 

WITNESSETH

 

WHEREAS, the Fin Shareholders own all of the issued and outstanding shares of
the common stock of Fin (the “Fin Common Stock”).

 

WHEREAS, the Parties desire that IDGS acquire all of the Fin Common Stock from
the Fin Shareholders solely in exchange for an aggregate of 22,500,000 shares of
newly issued shares of IDGS Common Stock (the “IDGS Shares”) at a per share
price of $0.40 per share pursuant to the terms and conditions set forth in this
Agreement, which such issuance of the IDGS Shares will be exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to an exemption provided by Section 4(2) thereunder.

 

WHEREAS, it is intended that the acquisition shall qualify for United States
federal income tax purposes as a reorganization within the meaning of Section
368 of the Internal Revenue Code of 1986, as amended.

 

NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:

 

SECTION 1

SHARE EXCHANGE

 

1.1          The Exchange. At the Closing, the shares of Fin Common Stock issued
and outstanding immediately prior to the Closing Date shall be exchanged for
IDGS Shares in the amounts set forth on Schedule A attached hereto.

 

1.2.         Closing. The closing (“Closing”) of the transactions contemplated
hereby shall occur within forty five (45) business days following the
satisfaction or waiver of all conditions precedent to Closing set forth in
Section 7 hereof (the “Closing Date”).

 

 

 

 

1.3.         Closing Events. At the Closing, each of the respective parties
hereto shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any and all stock certificates, officers’
certificates, financial statements, schedules, agreements, resolutions, rulings,
or other instruments required by this Agreement to be so delivered at or prior
to the Closing, and the documents and certificates provided in Section 7,
together with such other items as may be reasonably requested by the parties
hereto and their respective legal counsel in order to effectuate or evidence the
transactions contemplated hereby. If agreed to by the parties, the Closing may
take place through the exchange of documents (other than the delivery of stock
certificates representing the shares of Fin Common Stock) by eFax, fax, email
and/or express courier. At the Closing, the ownership of the shares of Fin
Common Stock set forth on Schedule A hereto currently held by the Fin
Shareholders shall be transferred to IDGS without any further action by the Fin
Shareholders, and IDGS Shares shall be issued in the names and denominations set
forth on Schedule A hereto.

 

1.4          Adherence with Applicable Securities Laws. Each of the Fin
Shareholders agrees that he, she or it is acquiring the IDGS Shares for
investment purposes and will not offer, sell or otherwise transfer, pledge or
hypothecate any of the IDGS Shares issued to him (other than pursuant to an
effective Registration Statement under the Securities Act directly or indirectly
unless:

 

(a)the sale is to the IDGS;

 

(b)the sale is made pursuant to the exemption from registration under the
Securities Act, provided by Rule 144 thereunder; or

 

(c)the IDGS Shares are sold in a transaction that does not require registration
under the Securities Act or any applicable United States state laws and
regulations governing the offer and sale of securities, and the Fin Shareholder
has furnished to IDGS an opinion of counsel to that effect or such other written
opinion as may be reasonably required by IDGS. The Fin Shareholders acknowledge
that the certificates representing the IDGS Shares shall bear the following
legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT

BE SOLD, OFFERED FOR SALE, PLEDGED,

HYPOTHECATED OR OTHERWISE TRANSFERRED IN

THE ABSENCE OF A REGISTRATION STATEMENT WITH

RESPECT TO THE SECURITIES UNDER SUCH ACT AND

THE OPINION OF COUNSEL REASONABLY

SATISFACTORY TO THE COMPANY THAT SUCH

REGISTRATION IS NOT REQUIRED OR UNLESS SOLD

PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.

 

SECTION 2

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF FIN

 

Fin hereby represents and warrants to IDGS as follows:

 

2.1          Organization and Good Standing. Fin is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida, and is entitled to carry on its business as and in the places where
such business is now conducted. Fin is qualified to do business as a foreign
corporation in each jurisdiction, if any, in which its business requires such
qualification. Fin owns 100% of the issued and outstanding capital stock of ID
Solutions, Inc., a Delaware corporation and CardsPlus (Pty) Ltd., a South
African company (individually, a “Fin Subsidiary” and collectively, the “Fin
Subsidiaries”). Each Fin Subsidiary is an entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
with full power and authority to own, lease and operate its business and
properties and to carry on its business in the places and in the manner as
presently conducted or proposed to be conducted. Each Fin Subsidiary is in good
standing as a foreign corporation in each jurisdiction in which the properties
owned, leased or operated, or the business conducted, by it requires such
qualification except for any such failure, which when taken together with all
other failures, is not likely to have a Material Adverse Effect on the business
of Fin taken as a whole. “Material Adverse Effect” shall mean any effect or
change that would be materially adverse to the business, assets, condition
(financial or otherwise), operating results, operations, or business prospects
of IDGS, Fin (including the Fin Subsidiaries) or any Fin Shareholder, as the
case may be, taken as a whole, or on the ability of any party to consummate
timely the transactions contemplated hereby.

 

 3

 

 

2.2          Authorization; Enforceability; No Breach. Fin has all necessary
corporate power and authority to execute this Agreement and perform its
obligations hereunder. This Agreement constitutes the valid and binding
obligation of Fin enforceable against it in accordance with its terms, except as
may be limited by bankruptcy, moratorium, insolvency or other similar laws
generally affecting the enforcement of creditors’ rights. The execution,
delivery and performance of this Agreement by Fin and the consummation of the
transactions contemplated hereby will not:

 

(a)          violate any provision of the Fin’s Articles of Incorporation or its
Bylaws or the articles of incorporation or bylaws of a Fin Subsidiary;

 

(b)          violate, conflict with or result in the breach of any of the terms
of, result in a material modification of, otherwise give any other contracting
party the right to terminate, or constitute (or with notice or lapse of time or
both constitute) a default under, any contract or other agreement to which Fin
or a Fin Subsidiary is a party or by or to which it or any of its assets or
properties may be bound or subject;

 

(c)          violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
Fin or any Fin Subsidiary or upon the properties or business of Fin or any Fin
Subsidiary; or

 

(d)          violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein, which could have a Material
Adverse Effect on the business or operations of Fin or a Fin Subsidiary.

 

2.3          Compliance with Laws. Fin and the Fin Subsidiaries have complied
with all federal, state, county and local laws, ordinances, regulations,
inspections, orders, judgments, injunctions, awards or decrees applicable to it
or its business which, if not complied with, would have a Material Adverse
Effect on the business or financial condition of Fin or a Fin Subsidiary taken
as a whole.

 

2.4          Litigation; Actions and Proceedings. There is no outstanding order,
judgment, injunction, award or decree of any court, governmental or regulatory
body or arbitration tribunal against or involving Fin or a Fin Subsidiary. There
is no action, suit or proceeding pending or threatened, or any investigation or
proceeding, at law or in equity, before any arbitrator, court or other
governmental authority, pending or threatened, nor any judgment, decree,
injunction, award or order outstanding, against or in any manner involving Fin,
a Fin Subsidiary or their respective properties or rights which (a) could
reasonably be expected to have a Material Adverse Effect on Fin or a Fin
Subsidiary, or (b) could reasonably be expected to have a Material Adverse
Effect on the consummation of any of the transactions contemplated by this
Agreement. There is no fact, event or circumstances that may give rise to any
suit, action, claim, investigation or proceeding.

 

 4

 

 

2.5          Brokers or Finders. No broker’s or finder’s fee will be payable by
Fin or a Fin Subsidiary in connection with the transactions herein contemplated,
nor will any such fee be incurred as a result of any actions by Fin or a Fin
Subsidiary.

 

2.6          Assets; Real Property. Fin and the Fin Subsidiaries own all rights,
title and interest in and to their respective assets, free and clear of all
liens, pledges, mortgages, security interests, conditional sales contracts or
any other encumbrances. Fin and the Fin Subsidiaries do not own any real
property.

 

2.7         Intellectual Property; Privacy.

 

(a)          Fin and the Fin Subsidiaries exclusively own, or has a valid and
continuing license to use, all Intellectual Property that is used in, or
necessary for, the operation of the business as conducted as of the date hereof
and as proposed to be conducted (collectively, the “Company Intellectual
Property”), free and clear of any encumbrance. The conduct by Fin and the Fin
Subsidiaries of its business (including its products and services) has not and
does not infringe, misappropriate, dilute or otherwise violate any other
person’s Intellectual Property rights or rights in personal information or
constitute unfair competition or trade practices, and does not violate the laws
of any country or jurisdiction. There is no claim, notice or litigation pending
or, threatened against Fin and the Fin Subsidiaries alleging any of the
foregoing or otherwise challenging the use, ownership, licensing, validity or
enforceability of any Company Intellectual Property owned (or purported to be
owned) by Fin and the Fin Subsidiaries.

 

(b)          Fin and the Fin Subsidiaries are the sole and exclusive owner of
all right, title and interest in and to its software, free and clear of any
encumbrance. All employees, consultants and other persons who contributed to the
conception, creation or development of any of the Company Intellectual Property
or its software did so either (i) within the scope of his or her employment such
that, subject to and in accordance with applicable laws, all Intellectual
Property rights arising therefrom became exclusively owned by Fin and the Fin
Subsidiaries, or (ii) pursuant to valid and enforceable written agreements
assigning all Intellectual Property rights therein to the Fin and the Fin
Subsidiaries. No third person has infringed, misappropriated, diluted or
otherwise violated any Company Intellectual Property or its software. Fin and
the Fin Subsidiaries have taken all commercially reasonable efforts to maintain
the confidentiality of all material trade secrets of Fin and the Fin
Subsidiaries.

 

(c)          Fin and the Fin Subsidiaries are in compliance with all applicable
privacy policies and all laws relating to privacy, data protection, anti-spam,
personally identifiable information, and similar consumer protection laws
(collectively, “Privacy Laws and Policies”). Fin and the Fin Subsidiaries have
taken all measures reasonably necessary or appropriate to protect and maintain
the confidentiality of all personally identifiable information and other
confidential customer information collected by Fin and the Fin Subsidiaries and
to maintain the security of its data storage practices, in each case, in
accordance with all Privacy Laws and Policies. Fin and the Fin Subsidiaries have
not received notice of any claims or been charged with any violation of any
Privacy Laws and Policies or any failure to adequately protect or maintain the
confidentiality of any personally identifiable information and other
confidential customer information. There is no investigation pending against Fin
and the Fin Subsidiaries, or, threatened against Fin and the Fin Subsidiaries,
with respect to any such claim or charge, and there are no facts or
circumstances which could form the basis for any such claim or charge. There
have been no data breaches involving any personally identifiable information
collected by Fin and the Fin Subsidiaries and there are no facts or
circumstances, which could form the basis for any such breaches.

 

 5

 

 

2.8          Capitalization. The authorized capital stock of Fin consists of
300,000,000 shares of common stock, par value $0.0001 per share, of which
90,000,000 shares are presently issued and outstanding. Such shares of common
stock are owned of record and beneficially by the Fin Shareholders and in the
amounts reflected in Schedule A. Fin has not granted, issued or agreed to grant,
issue or make available any warrants, options, subscription rights or any other
commitments of any character relating to the unissued shares of capital stock of
Fin. All of the shares of Fin common stock are duly authorized and validly
issued, fully paid and non-assessable.

 

2.9          Full Disclosure. No representation or warranty by Fin or a Fin
Subsidiary in this Agreement or in any document or schedule to be delivered by
any such entity pursuant hereto, and no written statement, certificate or
instrument furnished or to be furnished to IDGS pursuant hereto or in connection
with the negotiation, execution or performance of this Agreement contains, or
will contain, any untrue statement of a material fact or omits, or will omit, to
state any fact necessary to make any statement herein or therein not materially
misleading or necessary to a complete and correct presentation of all material
aspects of the businesses of Fin and the Fin Subsidiaries.

 

2.10        Undisclosed Liabilities. As of the Closing Date, Fin (including the
Fin Subsidiaries) shall have no debts, liabilities or obligations of any nature
(whether accrued, absolute, contingent, direct, indirect, unliquidated or
otherwise and whether due or to become due) arising out of transactions entered
into on or prior to the Closing Date, or any transaction, series of
transactions, action or inaction occurring on or prior to the Closing Date, or
any state of facts or condition existing on or prior to the Closing Date
(regardless of when such liability or obligation is asserted) except such debts,
liabilities or obligations that are set forth in the Fin Subsidiaries Financial
Statements.

 

2.11        State Takeover Statutes. No “fair price,“ “moratorium,” “control
share acquisition” or other similar antitakeover statue or regulation enacted
under state or federal laws in the United States, with the exception of Section
607.0902 of the Florida Business Corporations Act, applicable to Fin is
applicable to the transactions contemplated by this Agreement. The action of the
Board of Directors of Fin in approving this Agreement and the transactions
contemplated hereby is sufficient to render the restrictions on “business
combinations” set forth in Section 607.0902 of the Florida Business Corporations
Act inapplicable to this Agreement and the other transactions contemplated
hereby.

 

2.12        Absence of Certain Changes or Events. Since September 30, 2015,
there has not been (a) any change in the business, prospects, the financial or
other condition, or the respective assets or liabilities of Fin or the Fin
Subsidiaries as reflected in the Fin Financial Statements which would have a
Material Adverse Effect on Fin taken as a whole, (b) any material loss sustained
by Fin or any Fin Subsidiary, including, but not limited to any loss on account
of theft, fire, flood, explosion, accident or other calamity, whether or not
insured, which has or may have a Material Adverse Effect on the operation of
Fin’s business, including the Fin Subsidiaries, or (c) to the knowledge of Fin,
any event, condition or state of facts, including, without limitation, the
enactment, adoption or promulgation of any law, rule or regulation, the
occurrence of which would have a Material Adverse Effect on the results of
operations or the business or financial condition of Fin or a Fin Subsidiary.

 

2.14        Employee Matters. Fin and the Fin Subsidiary have an aggregate of 30
employees. There are no outstanding offers (whether accepted or not) of
employment made to any person by Fin or a Fin Subsidiary. Neither, Fin or any
Fin Subsidiary is a party to or bound by any collective bargaining, shop or
similar agreements. Except as set forth on Schedule 2.14 hereto, neither Fin or
any Fin Subsidiary has any "employee benefit plans" including, but not limited
to, bonus, pension, profit sharing, deferred compensation, incentive
compensation, excess benefit, stock, stock option, severance, termination pay,
change in control or other employee benefit plans, programs or arrangements,
whether written or unwritten, qualified or unqualified, funded or unfunded,
currently maintained, or contributed to, or required to be maintained or
contributed to, by Fin or an Fin Subsidiary, other than the employment
contracts, medical, dental, vision, disability, life insurance and or vacation
benefits which are described on Schedule 2.14 hereof.

 

 6

 

 

2.15        Tax Matters. Each of Fin and the Fin Subsidiaries has filed, all
federal income tax returns and all other material tax returns that it was
required to file since the date of its organization. Fin and the Fin
Subsidiaries have paid all taxes that it each entity was required to pay since
the date of its organization. Neither, Fin or any Fin Subsidiary is currently
the beneficiary of any extension of time within which to file any tax return.
There are no liens for taxes (other than taxes not yet due and payable) upon any
of the assets of Fin or the Fin Subsidiaries. There is no material dispute or
claim concerning any tax liability of Fin or any Fin Subsidiary either (i)
claimed or raised by any taxation authority in writing or (ii) as to which Fin
has knowledge, except for those reflected on the Fin Financial Statements or
identified in Schedule 2.15 hereof.

 

2.16        Financial Statements. Schedule 2.16 contains copies of the balance
sheets of the Fin Subsidiaries for year ended 2014 and 2015 and the related
statements of operations, stockholders’ equity and cash flows for the fiscal
years then ended, including the notes thereto, and the balance sheet of Fin
Subsidiaries at September 30, 2015. (the “Fin Subsidiary Financial Statements”).

 

2.17        Contracts. A copy of each of the material contracts, instruments,
agreements, or understandings, whether written or oral, to which Fin or a Fin
Subsidiary is a party that relates to or affects the assets or operations of Fin
or a Fin Subsidiary or to which their respective assets or operations may be
bound or subject (collectively, the “Contracts”), has been provided to IDGS, a
list of which is attached hereto as Schedule 2.17. Each of the Contracts is a
valid and binding obligation of either Fin or the Fin Subsidiary, as applicable,
and in full force and effect, except for where the failure to be in full force
and effect would not, individually or in the aggregate, have a Material Adverse
Effect. For purposes of this Agreement a material contract shall be any contract
or agreement involving consideration in excess of $20,000. There are no existing
defaults by Fin or a Fin Subsidiary, as applicable, thereunder or, to the
knowledge of Fin, by any other party thereto, which defaults, individually or in
the aggregate, would have a Material Adverse Effect.

 

2.18        Insurance.

 

(a)          An accurate and complete description of all policies of property
and other forms of insurance held by Fin and Fin Subsidiaries has been delivered
to IDSG. True and complete copies of all such insurance policies have been
previously provided to IDSG.

 

(b)          There is no material claim pending under any of such policies as to
which coverage has been questioned, denied or disputed by the underwriters of
such policies. All premiums due and payable under all such policies have been
paid and Fin and Fin Subsidiaries are otherwise in compliance in all material
respects with the terms of such policies. There is no threatened termination of,
or material premium increase with respect to, any of such policies.

 

2.19        Anticorruption.

 

(a)          The Fin Shareholders, Fin and Fin Subsidiaries, or any of its
directors, officers, employees, representatives or any person generally acting
by or on behalf of any of the aforementioned, is or has at any time engaged in
any activity, practice or conduct which would constitute an offence under all
applicable laws relating to anti-bribery, anti-corruption, anti-money laundering
or illegal payments and bribes and illegal political contributions and similar
statutes, rules and regulations.

 

(b)          Fin and Fin Subsidiaries have in place adequate procedures to
prevent any conduct of the kind referred to in Section 2.19(a) above.

 

 7

 

 

 

(c)          The Fin Shareholders, Fin and Fin Subsidiaries, or any of its
directors, officers, employees, representatives or any person generally acting
by or on behalf of any of the aforementioned is or has been the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body or any customer regarding any offence or
alleged offence under applicable laws relating to anti-bribery, anti-corruption,
anti-money laundering, illegal payments and bribes and illegal political
contributions and similar statutes, rules and regulations, and no such
investigation, inquiry or proceedings have been threatened or are pending and
there are no circumstances likely to give rise to any such investigation,
inquiry or proceedings.

 

(d)          Without limiting the generality of the foregoing, the Fin
Shareholders, Fin and Fin Subsidiaries, or and none of its, directors, officers,
employees, representatives or any person generally acting by or on behalf of any
of the aforementioned has corruptly or otherwise offered, paid, promised to pay,
or authorized the payment of any money, or offered, given, promised to give, or
authorized the giving of anything of value to: (i) any government or similar
official for purposes of (A) (1) influencing any act or decision of such
official in his or her official capacity, (2) inducing such official to do or
omit to do any act in violation of the lawful duty of such official, or (3)
securing any improper advantage; or (B) inducing such official to use his or her
influence with a governmental authority to affect or influence any act or
decision of such governmental authority; or (ii) any person, while knowing that
all or a portion of such money or thing of value will be offered, given, or
promised, directly or indirectly, to any official, to any political party or
official thereof, or to any candidate for political office, for purposes of (A)
(1) influencing any act or decision of such official, political party, party
official, or candidate in his or her or its official capacity, (2) inducing such
official, political party, party official, or candidate to do or omit to do any
act in violation of the lawful duty of such official, political party, party
official, or candidate, or (3) securing any improper advantage; or (B) inducing
such official, political party, party official, or candidate to use his or her
or its influence with a governmental authority to affect or influence any act or
decision of such governmental authority. There has been no false or fictitious
entries made in the books or records of Fin and Fin Subsidiaries relating to any
offer, payment, promise to pay, or authorization of the payment of any money, or
offer, gift, promise to give, or authorization of the giving of anything of
value, including any bribe, kickback or other illegal or improper payment, and
the Company, has not established or maintained a secret or unrecorded fund.

 

2.20          OFAC Listings. The Fin Shareholders, Fin and Fin Subsidiaries or
any of its directors, officers, employees or representatives is or has been, or
is a party to any contract or agreement or understanding with any person that,
is or has been, (i) identified in the U.S. Department of Treasury Office of
Foreign Assets Control (“OFAC”) list of specially designated nationals and
blocked persons (the “SDN List”); (ii) owned or controlled by or acting on
behalf of a person or entity in the SDN List; (iii) otherwise the target of
economic sanctions administered by OFAC; or (iv) owned or controlled by, or
affiliated to, or acting on behalf of, a person or entity that is otherwise the
target of economic sanctions administered by OFAC.

 

SECTION 3

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF IDGS

 

IDGS represent and warrant to Fin and the Fin Shareholders as follows:

 

3.1          Organization and Good Standing. IDGS is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is entitled to own or lease its properties and to carry on its
business as and in the places where such properties are now owned, leased or
operated and such business is now conducted except for any such failure, which
when taken together with all other failures, is not likely to have a Material
Adverse Effect on the business of IDGS taken as a whole. IDGS is qualified to do
business as a foreign corporation in each jurisdiction, if any, in which its
property or business requires such qualification.

 

 8

 

 

3.2          Authorization; Enforceability; No Breach. IDGS has all the
necessary corporate power and authority to execute this Agreement and perform
its respective obligations hereunder. This Agreement constitutes the valid and
binding obligation of IDGS, enforceable against it in accordance with its terms,
except as may be limited by bankruptcy, moratorium, insolvency or other similar
laws generally affecting the enforcement of creditors’ rights. The execution,
delivery and performance of this Agreement by IDGS and the consummation of the
transactions contemplated hereby will not:

 

(a)          violate any provision of the Articles of Incorporation or By-Laws
of such entity;

 

(b)          violate, conflict with or result in the breach of any of the terms
of, result in a material modification of, otherwise give any other contracting
party the right to terminate, or constitute (or with notice or lapse of time or
both constitute) a default under, any contract or other agreement to which
either such entity is a party or by or to which it or any of its respective
assets or properties may be bound or subject;

 

(c)          violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
either such entity, or upon its respective properties or business; or

 

(d)          violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein, which could have a Material
Adverse Effect on the business or operations of either entity.

 

3.3          Compliance with Laws. IDGS has complied with all federal, state,
county and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its respective business
which, if not complied with, would have a Material Adverse Effect on affect the
business or financial condition of IDGS as a whole.

 

3.4          Litigation; Actions and Proceedings. There is no outstanding order,
judgment, injunction, award or decree of any court, governmental or regulatory
body or arbitration tribunal against or involving IDGS. There is no action, suit
or proceeding pending or threatened, or any investigation or proceeding, at law
or in equity, before any arbitrator, court or other governmental authority,
pending or threatened, nor any judgment, decree, injunction, award or order
outstanding, against or in any manner involving IDGS or its respective
properties or rights which (a) could reasonably be expected to have a Material
Adverse Effect on IDGS, or (b) could reasonably be expected to have a Material
Adverse Effect on the consummation of any of the transactions contemplated by
this Agreement. There is no fact, event or circumstances that may give rise to
any suit, action, claim, investigation or proceeding.

 

3.5          Brokers or Finders. No broker’s or finder’s fee will be payable by
IDGS in connection with the transaction contemplated by this Agreement, nor will
any such fee be incurred as a result of any actions by IDGS.

 

3.6          The IDGS Shares. The IDGS Shares to be issued to the Fin
Shareholders, on or prior to the date of issuance, will have been duly
authorized by all necessary corporate actions and when, so issued in accordance
with the terms of this Agreement, will be validly issued, fully paid and
non-assessable and will not be issued in violation of the pre-emptive or similar
rights of any person.

  

 9

 

 

3.7          SEC Reports and Financial Statements.

 

(a)          IDGS has filed or furnished all forms, documents and reports,
required to be filed or furnished by it (the “IDGS SEC Documents”) with the
Securities and Exchange Commission (the “SEC”). As of their respective dates or,
if amended, as of the date of such amendment, the IDGS SEC Documents complied in
all material respects with the requirements of the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), as the case may be, and
the applicable rules and regulations promulgated thereunder, and none of the
IDGS SEC Documents contained any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(b)          The audited financial statements and unaudited interim financial
statements (including all related notes and schedules) of IDGS included in the
IDGS SEC Documents (the “IDGS Financial Statements”) complied as to form in all
material respects with the rules and regulations of the SEC then in effect,
fairly present in all material respects the financial position of IDGS, as at
the respective dates thereof, and the results of their operations and their cash
flows for the respective periods then ended (subject, in the case of the
unaudited statements, to normal recurring year-end audit adjustments that were
not or are not expected to be, individually or in the aggregate, materially
adverse to IDGS), and were prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except as may be indicated therein or in the notes thereto).

 

3.8          Absence of Certain Changes or Events. Since September 30, 2015,
there has not been (a) any material adverse change in the business, prospects,
the financial or other condition, or the assets or liabilities of IDGS as
reflected in the IDGS Financial Statements, (b) any material loss sustained by
IDGS, including, but not limited to any loss on account of theft, fire, flood,
explosion, accident or other calamity, whether or not insured, which has or may
have a Material Adverse Effect on the operation of IDGS’s business, or (c) to
the knowledge of IDGS, any event, condition or state of facts, including,
without limitation, the enactment, adoption or promulgation of any law, rule or
regulation, the occurrence of which would have a Material Adverse Effect on the
results of operations or the business or financial condition of IDGS.

 

3.9          Full Disclosure. No representation or warranty by IDGS in this
Agreement or in any document or schedule to be delivered by it pursuant hereto,
and no written statement, certificate or instrument furnished or to be furnished
by IDGS pursuant hereto or in connection with the negotiation, execution or
performance of this Agreement contains, or will contain, any untrue statement of
a material fact or omits, or will omit, to state any fact necessary to make any
statement herein or therein not materially misleading or necessary to a complete
and correct presentation of all material aspects of the businesses of IDGS.

 



 10

 



 

SECTION 4

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE FIN SHAREHOLDERS

 

Each of the Fin Shareholders hereby represents and warrants to IDGS, Fin and the
other Fin Shareholders as follows:

 

4.1          Ownership and Restrictions on shares of Fin Common Stock. The Fin
Shareholder is not a party to any agreement, written or oral, creating rights in
respect to the shares of Fin Common Stock to be exchanged for the IDGS Shares
pursuant to this Agreement in any third person or relating to the voting of the
shares. The Fin Shareholder is the lawful and beneficial owner of the shares of
Fin Common Stock set forth opposite such shareholders name on Schedule A hereto,
free and clear of all security interests, liens, encumbrances, equities and
other charges, except for any applicable restrictions under U.S. securities
laws. There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, calls or rights to subscribe
of any character relating to the shares of Fin Common Stock owned by such Fin
Shareholder, nor are there any securities convertible into such shares.

 

4.2          No Registration; Shell Status. The IDGS Shares will not be
registered under the Securities Act or under applicable state blue-sky laws.
IDGS is a former “shell-company” as defined in Rule 405 of the Securities Act.

 

4.3          Power and Authority. The Fin Shareholder is authorized to enter
into this Agreement and perform his obligations hereunder, and no consent of any
person is necessary in order for the Fin Shareholder to enter into and
consummate the Transaction.

 

4.4          Investment Intent. The IDGS Shares, when issued, will be acquired
for the Fin Shareholder’s own account, for investment purposes only and not with
a view for distribution or resale to others. The Fin Shareholder will not sell
or otherwise transfer the IDGS Shares unless the IDGS Shares are subsequently
registered under the Securities Act. IDGS is under no obligation to register the
IDGS Shares under the Securities Act. Following the issuance of the IDGS Shares,
legends shall be placed on the certificates representing the IDGS Shares to the
effect that they have not been registered under the Securities Act or applicable
state securities laws and appropriate notations thereof will be made in IDGS's
books and stop transfer instructions may be placed with IDGS’s transfer agent.
The acquisition of the IDGS Shares represents a high risk capital investment,
and the Fin Shareholder is able to afford an investment in a speculative venture
such as IDGS. The Fin Shareholder has adequate means of providing for his
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the IDGS Shares for an indefinite period of time.
There is currently no public market for the IDGS Shares and there are no
assurances a trading market will develop in the near future, if at all;
accordingly, the IDGS Shares are considered an illiquid investment. Such Fin
Shareholder is fully aware that such investments can and sometimes do result in
the loss of the entire investment. The Fin Shareholder is an experienced and
sophisticated investor, is able to fend for himself in the transactions
contemplated by this Agreement, and has such knowledge and experience in
financial and business matters that it is capable of evaluating the risks and
merits of acquiring the IDGS Shares. Such Fin Shareholder is an accredited
investor as such term is defined under the Securities Act, and he, she or it
understands the meaning of the term “accredited investor.” Such Fin Shareholder
understands that the offer and sale of the IDGS Shares is being made only by
means of this Agreement and understands that IDGS has not authorized the use of,
and such Fin Shareholder confirms that he, she or it is not relying upon, any
other information, written or oral, other than material contained in this
Agreement.

 

SECTION 5

COVENANTS

 

5.1          Examinations and Investigations. Prior to the Closing Date, the
parties acknowledge that they will be entitled, through their employees and
representatives, to make such investigation and verification of the assets,
properties, business and operations, books, records and financial condition of
the other, including communications with suppliers, vendors and customers, as
they each may reasonably require. No investigation by a party hereto shall,
however, diminish or waiver in any way any of the representations, warranties,
covenants or agreements of the other party under this Agreement. Consummation of
this Agreement shall be subject to the fulfillment of due diligence procedures
to the reasonable satisfaction of each of the parties hereto and their
respective counsel.

 

 11

 

 

5.2          Expenses. Each party hereto agrees to pay its own costs and
expenses incurred in negotiating this Agreement and consummating the
transactions described herein.

 

5.3          Further Assurances. The parties shall execute such documents and
other papers and take such further actions, as may be reasonably required or
desirable, to carry out the provisions hereof and the transactions contemplated
hereby. Each such party shall use its best efforts to fulfill or obtain in the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.

 

5.4          Confidentiality. In the event the transactions contemplated by this
Agreement are not consummated, each of the parties hereto agree to keep
confidential any information disclosed to each other in connection therewith;
provided, however, such obligation shall not apply to information which:

 

(a)          at the time of disclosure was public knowledge;

 

(b)          after the time of disclosure becomes public knowledge (except due
to the action of the receiving party); or

 

(c)          the receiving party had within its possession at the time of
disclosure.



 

SECTION 6

CONDUCT OF BUSINESS

 

From the date of this Agreement until the Closing, each of IDGS, Fin and the Fin
Subsidiaries shall conduct their respective businesses in the ordinary course
and consistent with prudent and past business practice, except for transactions
expressly contemplated hereby, or with the prior written consent of the other
parties. Notwithstanding the foregoing, from the date of this Agreement until
the Closing, Fin and the Fin Subsidiaries will not:

 

(a)          create, assume or suffer to exist any lien on any of its properties
or assets, whether tangible or intangible;

 

(b)          sell, assign, transfer, lease or otherwise dispose of or agree to
sell, assign, transfer, lease or otherwise dispose of any its assets or cancel
any indebtedness owed to it;

 

(c)          change any method of accounting or accounting practice used by it,
other than such changes required by GAAP;

 

(d)          issue, grant, deliver, sell, repurchase, redeem, purchase, acquire,
encumber, pledge, dispose of or otherwise transfer, directly or indirectly, any
shares of capital stock of, or other equity interests in it, or securities
convertible into or exchangeable for such shares or equity interests, or issue
or grant any options, warrants, calls, subscription rights or other rights of
any kind to acquire additional shares of such capital stock, such other equity
interests or such securities;

 

(e)          propose or adopt any amendment or other changes to its Articles of
Incorporation, its bylaws or other governing documents;

 

 12

 

 

(f)          declare, set aside or pay any dividend or distribution with respect
to any share of its capital stock or declare or effectuate a stock dividend,
stock split or similar event;

 

(g)          issue any note, bond, or other debt security or create, incur,
assume, or guarantee any indebtedness for borrowed money or capitalized lease
obligation;

 

(h)          make any equity investment in, make any loan, advance or capital
contribution to, or acquire the securities or assets of any other person;

 

(i)           enter into any new or additional agreements or modify any existing
agreements relating to the employment of, or compensation or benefits payable or
to become payable to, any past or present officer or director or any written
agreements of any of its past or present employees;

 

(j)           make any payments out of the ordinary course of business to any of
its officers, directors, employees or shareholders;

 

(k)          pay, discharge, satisfy or settle any liabilities (absolute,
accrued, asserted or unasserted, contingent or otherwise) other than in the
ordinary course of business;

 

(l)           agree in writing or otherwise take any action that would, or would
reasonably be expected to, prevent, impair or materially delay its ability to
consummate the transactions contemplated by this Agreement;

 

(m)         form or acquire any subsidiaries; or

 

(n)         agree or commit to take any of the actions specified in this Section
6.

 

SECTION 7

CONDITIONS PRECEDENT TO CLOSING

 

7.1          Conditions Precedent to the Obligation of IDGS to Close. The
obligations of IDGS to effect and consummate the transactions contemplated
hereby are subject to the fulfillment or satisfaction, prior to or on the
Closing Date, of the following conditions; provided that these conditions are
for IDGS’s sole benefit and may be waived only by IDGS at any time in its sole
discretion by providing Fin and the Fin Shareholders with prior written notice
thereof:

 

(a)          Representations, Warranties, Covenants and Agreements. The
representations and warranties of Fin, the Fin Subsidiaries and each Fin
Shareholder herein shall be true and correct as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date), and each of Fin, the Fin Subsidiaries and the Fin Shareholders
shall have performed, satisfied and complied with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by them at or prior to the Closing Date.

 

(b)          Fin Board Approval. Fin’s Board of Directors shall have adopted,
and not rescinded or otherwise amended or modified, resolutions authorizing Fin
and the Fin Subsidiaries to enter into this Agreement and the consummation of
the transactions contemplated hereby and thereby.

 

 13

 

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(d)          No Material Adverse Changes. There shall have been no adverse
effect on the business, operations, properties, prospects or financial condition
of Fin or any Fin Subsidiary that would have a Material Adverse Effect on Fin,
taken as a whole.

 

(e)          Financial Statements. The IDGS Board of Directors shall have
determined in its sole discretion that the Fin Subsidiaries will be able to
timely deliver the unaudited financial statements for the years ended 2013 and
2014, together with such unaudited interim period financial statements as shall
be necessary to satisfy the rules and regulations of the SEC (the “Fin
Subsidiary Financial Statements”). The Fin Subsidiary Financial Statements shall
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved (except as may be indicated therein or in the notes
thereto) and the rules and regulations of the SEC and shall be accompanied by
the unqualified opinion of an auditor acceptable to the IDGS Board of Directors.

 

(f)          Participation of Fin Shareholders. The holders of 100% of the
outstanding shares of Fin Common Stock shall participate in the transactions
contemplated by this Agreement.

 

7.2.         Conditions Precedent to the Obligation of Fin and the Fin
Shareholders to Close. The obligations of each of Fin and the Fin Shareholders
to effect and consummate the transactions contemplated hereby are subject to the
fulfillment or satisfaction, prior to or on the Closing Date, of the following
conditions; provided that these conditions are for Fin’s and the Fin
Shareholders’ sole benefit and may be waived only by either Fin or the Fin
Shareholders, as applicable, at any time in their sole discretion by providing
IDGS with prior written notice thereof:

 

(a)          Representations, Warranties, Covenants and Agreements. The
representations and warranties of IDGS herein shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such date), and each of IDGS shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by them
at or prior to the Closing Date. Fin shall have received a certificate, executed
by IDGS, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by Fin.

 

(b)          Resolutions. The IDGS Board of Directors shall have adopted, and
not rescinded or otherwise amended or modified, resolutions authorizing IDGS’s
entry into this Agreement and the consummation of the transactions contemplated
hereby and thereby, including the issuance of the IDGS Shares.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 



 14

 

  

SECTION 8

SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF IDGS

 

Notwithstanding any right of Fin and the Fin Shareholders to fully investigate
the affairs of IDGS, Fin and the Fin Shareholders shall have the right to rely
fully upon the representations, warranties, covenants and agreements of IDGS
contained in this Agreement or in any document delivered to Fin and/or the Fin
Shareholders by IDGS or any of its respective representatives, in connection
with the transactions contemplated by this Agreement. All such representations,
warranties, covenants and agreements shall survive the execution and delivery
hereof and the Closing Date hereunder for 12 months following the Closing.

 

SECTION 9

SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF FIN AND THE FIN SHAREHOLDERS

 

Notwithstanding any right of IDGS to fully investigate the affairs of Fin and
the Fin Subsidiaries, IDGS has the right to rely fully upon the representations,
warranties, covenants and agreements of Fin, the Fin Subsidiaries and the Fin
Shareholders contained in this Agreement or in any document delivered to IDGS by
the Fin, the Fin Subsidiaries and/or the Fin Shareholders or any of its or their
representatives, in connection with the transactions contemplated by this
Agreement. All such representations, warranties, covenants and agreements shall
survive the execution and delivery hereof and the Closing Date hereunder for 12
months following the Closing.

 

SECTION 10

TERMINATION AND AMENDMENT

 

10.1        Termination. This Agreement may be terminated prior to the Closing
as follows:

 

(a)          Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Closing by mutual written consent of the parties hereto.

 

(b)          Termination by Either Fin or IDGS. This Agreement may be terminated
by either Fin or IDGS at any time prior to the Closing as follows:

 

(i)          if the Closing has not occurred by February 26, 2016 (the “Outside
Date”), except that the right to terminate this Agreement under this clause will
not be available to any party whose failure to fulfill any of its obligations
under this Agreement has been a principal cause of, or resulted in, the failure
to consummate the Closing by such date; or

 

(ii)         if any law or governmental authority prohibits consummation of the
Closing or if any order, judgment, injunction, award, decree or writ handed
down, adopted or imposed by, any court of competent jurisdiction or governmental
authority restrains, enjoins or otherwise prohibits consummation of the Closing,
and such order, judgment, injunction, award, decree or writ has become final and
nonappealable.

 

(c)          Termination by Fin. This Agreement may be terminated by Fin at any
time prior to the Closing if a breach or failure of any representation, warranty
or covenant of IDGS contained in this Agreement shall have occurred, which
breach (A) would reasonably be expected to give rise to the failure of a
condition set forth in Section 7.2; and (B) as a result of such breach, such
condition would not be capable of being satisfied prior to the Outside Date;
provided that neither Fin, a Fin Subsidiary or a Fin Shareholder is in material
breach of its respective obligations under this Agreement.

 

 15

 

 

(d)          Termination by IDGS. This Agreement may be terminated by IDGS at
any time prior to the Closing, if a breach or failure of any representation,
warranty or covenant of Fin, a Fin Subsidiary or a Fin Shareholder contained in
this Agreement shall have occurred, which breach (A) would reasonably be
expected to give rise to the failure of a condition set forth in Section 7.1 and
(B) as a result of such breach, such condition would not be capable of being
satisfied prior to the Outside Date; provided that IDGS is not in material
breach of its respective obligations under this Agreement.

 

(e)          Effect of Termination. If this Agreement is terminated pursuant to
this Section 10, it will become void and of no further force and effect, with no
liability on the part of any party (or any of their respective former, current,
or future general or limited partners, shareholders, stockholders, managers,
members, directors, officers, affiliates or agents), except that the provisions
of this Section 10 will survive any termination of this Agreement; provided,
however, that nothing herein shall relieve any party (or any of their respective
directors or officers) from liabilities for damages incurred or suffered by
another party as a result of any fraud perpetrated, conspired in or otherwise
committed by such party (or any of their respective directors or officers) or
any knowing or intentional breach by a party of any of its representations,
warranties, covenants or other agreements set forth in this Agreement that
caused, or would reasonably be expected to cause, any of the conditions set
forth in Sections 7.1 or 7.2, as applicable, not to be satisfied.

 

10.2        Amendment of Agreement. This Agreement may be amended by the parties
at any time prior to the Closing; provided, that (a) no amendment that requires
stockholder approval under applicable laws, rules and regulations will be made
without such required further approval and (b) such amendment has been duly
authorized or approved by the parties. This Agreement may not be amended,
modified or supplemented except by an instrument in writing signed by Fin, the
Fin Shareholders and IDGS. Any such amendment shall apply to, and bind all
parties.

 

SECTION 11

INDEMNIFICATION

 

11.1        Obligation of IDGS to Indemnify. Subject to the limitations on the
survival of representations and warranties contained in Section 9, IDGS hereby
agree to indemnify, defend and hold harmless Fin and each of the Fin
Shareholders from and against any losses, liabilities, damages, deficiencies,
costs or expenses (including interest, penalties and reasonable attorneys’ fees
and disbursements) (a “Loss”) based upon, arising out of, or otherwise due to
any inaccuracy in or any breach of any representation, warranty, covenant or
agreement of IDGS contained in this Agreement or in any document or other
writing delivered pursuant to this Agreement.

 

11.2        Obligation of Fin and the Fin Subsidiaries to Indemnify. Subject to
the limitations on the survival of representations and warranties contained in
Section 9, each of Fin and the Fin Subsidiaries agrees to indemnify, defend and
hold harmless IDGS from and against any Loss based upon, arising out of, or
otherwise due to any inaccuracy in or any breach of any representation,
warranty, covenant or agreement made by any of them and contained in this
Agreement or in any document or other writing delivered pursuant to this
Agreement.

 

11.3        Obligation of the Fin Shareholders to Indemnify. Subject to the
limitations on the survival of representations and warranties contained in
Section 9, each of the Fin Shareholders severally agrees to indemnify, defend
and hold harmless IDGS, Fin and the remaining Fin Shareholders to the extent
provided for herein from and against any Loss based upon, arising out of, or
otherwise due to any inaccuracy in or any breach of any representation,
warranty, covenant or agreement made by any of them and contained in this
Agreement or in any document or other writing delivered pursuant to this
Agreement.

 

 16

 

 

SECTION 12

POST-CLOSING COVENANTS

 

12.1        Liability Payments. IDGS agrees and acknowledges that following the
Closing, ID Solutions, Inc., a Delaware corporation and a wholly owned
subsidiary of FIN (“IDS”), will pay the outstanding 2015 corporate tax liability
in the amount of $113,565.24 in full when such payment is due. Further, the
parties acknowledge and agree that the certain 12% Convertible Promissory Note
due September 25, 2016 payable by IDGS to IDS (the “IDS Note”) will be assigned
and transferred to a third party at the sole election of IDS prior to Closing
(the “Third Party”). Immediately following the Closing, the parties agree that
the cash available to IDS shall be utilized as follows: (i) a payment in the
amount of $180,814.23 shall be made to the Third Party in full satisfaction of
the IDS Note and (ii) a payment of $113,565.24 shall be made to IDGS against
that certain invoice in the amount of $500,000.00 payable by IDS to IDGS.

 

SECTION 13

MISCELLANEOUS

 

13.1        Waivers. The waiver of a breach of this Agreement or the failure of
any party hereto to exercise any right under this agreement shall in no event
constitute waiver as to any future breach whether similar or dissimilar in
nature or as to the exercise of any further right under this Agreement.

 

13.2        Binding Agreement; Assignment. This Agreement shall be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and permitted assigns. This Agreement is not assignable except by operation of
law.

 

13.3        Notices. Any notice or statement given under this Agreement shall be
deemed to have been given if sent by certified mail, return receipt requested,
overnight courier or personal delivery, to the other party(ies) at the addresses
indicated above or on Schedule A hereto or at such other address or number as
may be furnished in writing in accordance with this paragraph.

 

13.4        Governing Law; Venue. This Agreement shall be governed and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in Seminole
County, State of Florida, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this agreement in that jurisdiction or the
validity or enforceability of any provision of this agreement in any other
jurisdiction. EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY.

 

 17

 

 

13.5        Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the parties with respect to the transaction and issuance of the
IDGS Shares and related transactions, and supersede all prior agreements,
written or oral, with respect thereto.

 

13.6        Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

13.7        Severability of Provisions. The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.

 

13.8        Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall constitute an
original copy hereof, but all of which together shall consider but one and the
same document. This Agreement may be executed and delivered by facsimile
transmission or pdf via email and when so executed and delivered shall have the
same effect as if the receiving party had received an original counterpart of
this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

  ID GLOBAL SOLUTIONS CORPORATION       By:  /s/ Thomas Szoke     Thomas Szoke,
Chief Executive Officer       FIN HOLDINGS, INC.       By:  /s/ Douglas Solomon
    Douglas Solomon, Director

 

 18

 

 

Schedule A

 

IDGS and Fin Holdings Shares Exchange

 

Shareholder  Shares
Currently
Held in FIN   Shares in
IDGS  Douglas Solomon   56,389,235    14,638,308  Imagen Consulting Limited 
 19,294,556    5,074,990  Hendrik Bronkhorst   2,000,000    500,000  Alexander
Solovey   200,000    50,000  Leonid  Astakhov   45,000    11,250  Maxim Umarov 
 2,500,000    0  Sergey Plusnin   10,000    2,500  Darrell Geusz   20,000  
 5,000  Aleksandr Mosunov   262,500    65,625  Fedor Bokov   100,000    25,000 
Behnam Bavarian   7,047,757    1,761,939  Gilbert I Cardwell III   100,000  
 25,000  John R. McCowan   50,000    12,500  Nader Nemati   50,000    12,500 
Noureddine M Harche   50,000    12,500  Ying Luo   200,000    50,000  Trevor
James   1,069,400    0  Andre' Maree'   536,552    234,138  Eduardo Michel 
 75,000    18,750              Total Exchanged Shares   90,000,000  
 22,500,000 

 

 19

 